December 29, 2006


Mr. Max Renea Hicks
Law Office of Max Renea Hicks
114 W. 7th Street, Suite 1250
Austin, TX 78701
Mr. James P. Allison
Allison Bass & Associates, L.L.P.
402 W. 12th St., A.O. Watson House
Austin, TX 78701

RE:   Case Number:  02-1176
      Court of Appeals Number:  04-02-00164-CV
      Trial Court Number:  M-99-002-CV-B

Style:      HALLCO TEXAS, INC.
      v.
      MCMULLEN COUNTY

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.  (Justice Green not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. William K.    |
|   |Hodgin            |
|   |Mr. Dan           |
|   |Crutchfield       |